DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Duty of Disclosure
2004 Aids to Compliance With Duty of Disclosure [R-10.2019]
While it is not appropriate to attempt to set forth procedures by which attorneys, agents, and other individuals may ensure compliance with the duty of disclosure, the items listed below are offered as examples of possible procedures which could help avoid problems with the duty of disclosure. Though compliance with these procedures may not be required, they are presented as helpful suggestions or best practices to avoid duty of disclosure problems:
9. Do not rely on the examiner of a particular application to be aware of other applications belonging to the same applicant or assignee. It is desirable to call such applications to the attention of the examiner even if there is only a question that they might be "material to patentability" of the application the examiner is considering. See Dayco Prod., Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003) (contrary decision of another examiner reviewing substantially similar claims is ‘material’; copending application may be ‘material’ even though it cannot result in a shorter patent term, when it could affect the rights of the patentee to assign the issued patents). It is desirable to be particularly careful that prior art or other information in one application is cited to the examiner in other applications to which it would be material. Do not assume that an examiner will necessarily remember, when examining a particular application, other applications which the examiner is examining, or has examined. A "lapse on the part of the examiner does not excuse the applicant."KangaROOS U.S.A., Inc. v. Caldor, Inc., 778 F.2d 1571, 1576, 228 USPQ 32, 35 (Fed. Cir. 1985); see also MPEP § 2001.06(b).

Claim Interpretation and Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 16, 18, and 29, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 16 recites, in part, “subsequent SCIs including the destination ID”. The term destination ID is unclear because the claim does not positively recite that “the destination ID” as being attributed to the third UE. The office recommends amending the claim to recite, “the third UE destination ID” to render the claim definite.
Claims 4 and 18 recites, in part, “wherein deriving the sidelink receive DRX pattern for the third UE …… a predefined set of DRX patterns”. The claims have previously recited a transmit DRX pattern (e.g. DTX), and receive DRX pattern, (e.g. DRX), the “DRX pattern” is unclear because it is unclear which type of DRX pattern (e.g. receive or transmit), the receive DRX pattern is derived from. The office respectfully requests the amendment of the claims.

Claim limitation “means for decoding”, “means for adapting” in claim 29 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Subject Matter
Claims 1, 3, 5-15, 17, 19-28, and 30, are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant invention relates to techniques for dynamically adapting a transmit DRX pattern of a first UE based on mode-2 scheduling information (e.g. SCI) which indicates resources reserved by other UE’s for transmission between the other UE’s. Each of the Independent claims 1, 15, (29 pending rejection), and 30, contains features which, when combined with other features in the claims, the prior art of record failed to anticipate or render obvious before the effective filing date of the instant application:
For example, a prior art reference Chen et al. (US 2022/0141716 A1) discloses, a user equipment (UE) receives a first sidelink control information (SCI) carrying first assistance information indicating one or more reserved resources. The UE determines a disposition with respect to the first assistance information. In response to the disposition with respect to the first assistance information, the UE transmits a second SCI carrying second assistance information related to the first assistance information. Chen further teaches in fig.9 teaches the reception of TX or RX DRX patterns via a sidelink, and making a determination based on the received patterns whether or not the UE should adapt its own DRX. 
While the disclosure of Chen discloses adapting a DRX configuration, it does not disclose and/or render obvious each and every limitation of the claims, and thus, the claims are considered to be in condition for allowance. 
	
	An additional prior art reference Jeong et al. (US 2022/00300661 A1) discloses methods and apparatuses in a wireless communication system. A method of operating a first UE includes: 
determining whether to initiate a SL DRX operation for a SL groupcast/broadcast operation; identifying at least one of a SL DRX cycle length, a SL DRX start offset, and SL DRX timers for the SL groupcast/broadcast operation; identifying, based on at least one of a destination ID and the SL DRX start offset, a time instance in which a SL DRX cycle starts, wherein the time instance comprises at least one of a slot, a subframe, and a frame; and receiving, from a second UE belongs to the destination ID, a PSCCH and a PSSCH based on the at least one of the SL DRX cycle length, the SL DRX start offset, the destination ID, and the SL DRX timers.
While the disclosure of Jeong discloses adapting a DRX configuration, it does not disclose and/or render obvious each and every limitation of the claims, and thus, the claims are considered to be in condition for allowance.
A final prior art reference, Van Phan et al. (US 2021/0267009 A1) discloses there are disclosed methods, apparatuses and computer program products for configuring a discontinuous reception pattern for a receiver of a wireless communication device. In accordance with an embodiment, the method comprises obtaining two or more discontinuous reception patterns for a wireless communication device to be used in sidelink communication with one or more user devices; selecting at least one discontinuous reception pattern from the two or more discontinuous reception patterns liar the wireless communication device; and receiving signals from the one or more other devices and/or transmitting signals to the one or more other devices for the sidelink communication according to the selected at least one discontinuous reception pattern, fig.4.
As discussed above, the disclosure of Van Phan does not explicitly disclose and/or render obvious each and every limitation of the claims, thus, the claims are in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Li et al. (US 2022/0095326 A1) “Sidelink Discontinuous Reception (DRX) Operations”
Jin et al. (US 2021/0385710 A1) “Apparatus and Method for Supporting Vehicle-to-Everything in Wireless Communication System”
Dutta et al. (US 2021/0267008 A1) “Discontinuous Transmission and Discontinuous Reception Configurations for Sidelink Communications”
Beale et al. (WO 2021/165208 A1) “Communications Devices, Infrastructure Equipment and Methods”
Akkarakaran et al. (US 2021/0251037 A1) “Discontinuous Reception Configuration and Sidelink Operation with Mode-1 and Mode-2 Scheduling”
Pan et al. (US 2021/0227621 A1) “Method and Apparatus for Network Configuring Sidelink Discontinuous Reception in a Wireless Communication System” 
Kung et al. (US 2021/0227622 A1) “Method and Apparatus for Handling Sidelink Discontinuous Reception Regarding Periodic Transmissions in a Wireless Communications System”
Li et al. (US 2021/0227602 A1) “Method and Apparatus of Handling Device-to-Device Resource Selection with Consideration on Discontinuous Reception Operation in a Wireless Communications System”
Di Girolamo et al. (WO 2021/119474 A1) “NR Sidelink Discontinuous Reception”
Jeong et al. (WO 2018/064477 A1) “Systems and Method for Discontinuous Reception in Device-to-Device Communication”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411